Per Curiam.
Respondent was admitted to practice by this Court in 1991. He maintained an office for the practice of law in the City of Albany.
By affidavit dated June 30, 2008, in substantial compliance with this Court’s rules (see 22 NYCRR 806.8), respondent discloses substantial conversion of client funds and tenders his resignation from practice.
We accept respondent’s resignation and order his disbarment (see 22 NYCRR 806.8 [b]). We further direct respondent to coop*483erate with petitioner, which may consult with the Lawyers’ Fund for Client Protection, in the formulation of any restitution order or orders that petitioner may deem appropriate for submission to this Court for entry pursuant to Judiciary Law § 90 (6-a) (e).
Mercure, J.P, Peters, Spain, Lahtinen and Kavanagh, JJ., concur. Ordered that respondent’s resignation application submitted pursuant to this Court’s rules (see 22 NYCRR 806.8) is hereby accepted; and it is further ordered that respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent is directed to cooperate with petitioner in the formulation of any restitution order or orders that petitioner may deem appropriate for submission to this Court for entry pursuant to Judiciary Law § 90 (6-a) (e); and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of disbarred attorneys (see 22 NYCRR 806.9).